 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 254 
In the House of Representatives, U. S.,

April 21, 2009
 
RESOLUTION 
Recognizing the contributions of Irish-Americans in the history and progress of the United States. 
 
 
Whereas from the earliest days of the Nation, America has inspired the hopes and dreams of countless individuals from around the world in search of a better life for themselves and their children; 
Whereas these individuals have come to share in America’s gifts of freedom, justice, and opportunity, and, in turn, America’s democracy and great diversity owe their success in large part to these immigrants; 
Whereas, since before the United States was even founded, Irish men and women undertook the perilous journey to make their home in this place of hope and promise, making inestimable contributions to their new country, both during the struggle for independence and in the founding of the republic; 
Whereas nine of the 56 signers of the Declaration of Independence were of Irish origin and 19 Presidents of the United States can proudly claim Irish heritage, including the first President of the United States, George Washington; 
Whereas Irish immigrants who came to the United States during the Great Famine of the 1840’s helped transform America’s largest cities, building them into dynamic centers of commerce and industry, and the cultural, economic, and spiritual contributions of these immigrants continue to be evident today throughout the United States; 
Whereas, with strength, courage, wit, and creativity, Irish-Americans have flourished, making significant contributions in all areas of American life; 
Whereas Irish-American writers such as Eugene O’Neill, F. Scott Fitzgerald, and George Bernard Shaw transformed American literature, entrepreneurs like Henry Ford helped revolutionize American transportation and industry, performers such as Gregory Peck, John Wayne, and Helen Hayes enriched the arts, and social reformers such as suffragist Leonora Barry and labor organizer Mary Kenney O’Sullivan fought for the rights of others; 
Whereas Irish-Americans have served ably in their communities in numerous capacities, such as public safety and government, including four-term New York State Governor Alfred E. Smith, and in the Armed Services in every war in which the United States has ever fought, including patriots such as Audie Murphy, America’s most decorated soldier of World War II; 
Whereas approximately one in four Americans trace at least part of their ancestry to Ireland; 
Whereas generations of Irish-Americans have worked alongside their fellow Americans to build a more perfect Union, and the United States is a stronger country because of them; 
Whereas it is fitting that the House of Representatives honor the rich heritage, enduring contributions, and firm values of the Irish-Americans who continue to enrich and strengthen American families, communities, ideals, and character; and 
Whereas President Barack Obama proclaimed March 2009 as Irish-American Heritage Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the significant contributions of Irish-Americans in the history and progress of United States; and 
(2)encourages Americans to celebrate Irish-American heritage with appropriate ceremonies, programs, and activities.
 
Lorraine C. Miller,Clerk.
